Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over GILANI et al. (US 2018/0198641 A1), hereinafter GILANI, in view of SULLIVAN et al. (US 2017/0098374 A1), hereinafter SULLIVAN.
Regarding claim 1, GILANI discloses a host-neutral gateway device (IOT gateway 10, see figure 1), comprising: 
a plurality of local wireless communication interfaces that communicate with a plurality of sets of wireless devices (a plurality of local interface that communicate with a plurality of wireless sensors 62, see figure 3, a plurality of video cameras 70, see figure 3), wherein each set of wireless devices of the plurality of sets of wireless devices is operated by a different operator (each of devices (sensors, cameras) see ¶ 0052); 
a plurality of long-range wireless communication interfaces that communicate with one or more remote server systems (a plurality of SIM cards 66, see figure 3 that communicate with a plurality of operators 74, see figure 3); and 

execute a plurality operator-specific applications (operating system 41 executes vendor specific applications APP 1… APP N, see ¶ 0048), wherein: 
each operator-specific application is mapped to a corresponding set of wireless devices of the plurality of sets of wireless device; receive, via the plurality of local wireless communication interfaces, a message from a wireless device of the plurality of sets of wireless devices (the intelligent multi-modal IoT gateway 10 receives sensor and video data from local video camera(s) 70 and sensor(s) 62, as shown in block 100. Logic and artificial intelligence in the IoT gateway 10 are used to analyze the data to determine whether the data should be transmitted to a remote location, such as a monitoring facility, command center, or backend office, via the Internet 75, see ¶ 0028); 
determine to process the message using an operator-specific application of the plurality of operator-specific applications (the intelligent multi-modal IoT gateway 10 receives sensor and video data from local video camera(s) 70 and sensor(s) 62, as shown in block 100. Logic and artificial intelligence in the IoT gateway 10 are used to analyze the data to determine whether the data should be transmitted to a remote location, such as a monitoring facility, command center, or backend office, via the Internet 75, see ¶ 0028); and 
process the message using the operator-specific application of the plurality of operator-specific applications specific to the set of wireless devices that comprises the wireless device (the intelligent multi-modal IoT gateway 10 receives video images from the video cameras 70 and automatically performs analytics and decision making in response to the analysis of the images, see ¶ 0032). 
GILANI fails to disclose analyze a message header of the message; determine, based on the analyzed message header of the message, processing the message. 
	In the same field of endeavor, SULLIVAN disclose that a plurality of parking sensors transmit a heartbeat message from each sensor to a gateway device 120, where the heartbeat message includes sensor ID, sensor status information, and the parking spot information (see ¶ 0034 and figure 1).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to implement SULLIVAN’s teaching in the system taught by the SULLIVAN’s in order to determine how to processing the incoming message at the gateway device based on the monitored sensor device. 

Regarding claim 2, SULLIVAN discloses a response to be transmitted to the wireless device based on the processed message via a local wireless communication interface of the plurality of local wireless communication interfaces through which the message was received (the gateway device 120 sending ack packet to the sensor, see ¶ 0034). 
Regarding claim 3, GILANI discloses the one or more processors are further configured to cause data based on the processed message to be transmitted to a remote server via the plurality of long-range wireless communication interfaces (transmitting data over to a plurality of operators 74 via SIMs 66, see figure 3). 

GILANI discloses wherein the one or more processors are further configured to, based on the message header, select the long-range communication interface from the plurality of long-range communication interfaces to transmit the data based on the processed message to the remote server (transmitting data over to a plurality of operators 74 via SIMs 66, see figure 3). 
Regarding claim 5, GILANI discloses the one or more processors are further configured to: receive, via the plurality of local wireless communication interfaces, a second message from a second wireless device of the plurality of sets of wireless devices; analyze a second message header of the second message; determine, based on the analyzed second message header of the second message, to route the second message without local processing; and transmit the second message to a second server system without processing being performed by any of the plurality of the operator-specific applications  (the intelligent multi-modal IoT gateway 10 receives sensor and video data from local video camera(s) 70 and sensor(s) 62, as shown in block 100. Logic and artificial intelligence in the IoT gateway 10 are used to analyze the data to determine whether the data should be transmitted to a remote location, such as a monitoring facility, command center, or backend office, via the Internet 75, see ¶ 0028). 
Regarding claim 6, GILANI discloses based on the second message header, select a long-range communication interface from the plurality of long-range communication interfaces to transmit the data based on the processed message to the 
Regarding claim 7, GILANI discloses the one or more processors being configured to determine to process the message using the operator-specific application is further based on a locally-stored communication routing table (the intelligent multi-modal IoT gateway is also able to route data based on inputs and available video/sensor data using rule engines and decision trees in the gateway., see ¶ 0029). 
Regarding claim 12, GILANI discloses a system (see figure 3), comprising: 
a first set of wireless devices (sensors 62, see figure 3); 
second set of wireless devices (cameras 70, see figure 3); and 
host-neutral gateway device (IOT gateway 10, see figure 1), comprising: 
a plurality of local wireless communication interfaces that communicate with a plurality of sets of wireless devices (a plurality of local interface that communicate with a plurality of wireless sensors 62, see figure 3, a plurality of video cameras 70, see figure 3), wherein each set of wireless devices of the plurality of sets of wireless devices is operated by a different operator (each of devices (sensors, cameras) see ¶ 0052); 
a plurality of long-range wireless communication interfaces that communicate with one or more remote server systems (a plurality of SIM cards 66, see figure 3 that communicate with a plurality of operators 74, see figure 3); and 
one or more processors (operating system 41, see figure 2) configured to: 

each operator-specific application is mapped to a corresponding set of wireless devices of the plurality of sets of wireless device; receive, via the plurality of local wireless communication interfaces, a message from a wireless device of the plurality of sets of wireless devices (the intelligent multi-modal IoT gateway 10 receives sensor and video data from local video camera(s) 70 and sensor(s) 62, as shown in block 100. Logic and artificial intelligence in the IoT gateway 10 are used to analyze the data to determine whether the data should be transmitted to a remote location, such as a monitoring facility, command center, or backend office, via the Internet 75, see ¶ 0028); 
determine to process the message using an operator-specific application of the plurality of operator-specific applications (the intelligent multi-modal IoT gateway 10 receives sensor and video data from local video camera(s) 70 and sensor(s) 62, as shown in block 100. Logic and artificial intelligence in the IoT gateway 10 are used to analyze the data to determine whether the data should be transmitted to a remote location, such as a monitoring facility, command center, or backend office, via the Internet 75, see ¶ 0028); and 
process the message using the operator-specific application of the plurality of operator-specific applications specific to the set of wireless devices that comprises the wireless device (the intelligent multi-modal IoT gateway 10 receives video images from the video cameras 70 and automatically performs analytics and decision making in response to the analysis of the images, see ¶ 0032). 
GILANI fails to disclose analyze a message header of the message; determine, based on the analyzed message header of the message, processing the message. 
	In the same field of endeavor, SULLIVAN disclose that a plurality of parking sensors transmit a heartbeat message from each sensor to a gateway device 120, where the heartbeat message includes sensor ID, sensor status information, and the parking spot information (see ¶ 0034 and figure 1).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to implement SULLIVAN’s teaching in the system taught by the SULLIVAN’s in order to determine how to processing the incoming message at the gateway device based on the monitored sensor device. 

Regarding claim 13, GILANI discloses the first set of wireless devices is a first type of sensor operated by a first operator and the second set of wireless devices is a second type of sensor operated by a second operator (the monitoring entity 76 may be fire department, law enforcement, and see ¶ 0030). 
Regarding claim 14, GILANI discloses a sensor host system that communicates with the first set of wireless devices via the host-neutral gateway device (the host 76 communicates via gateway 10, see figure 3). 
Regarding claim 15, SULLIVAN discloses wherein the first set of wireless devices comprises parking space sensors (see figure 1). 
GILANI discloses a method for using a host-neutral gateway device (IOT gateway 10, see figure 1), the method comprising: 
receiving, by the host-neutral gateway device, a data from a wireless device; 
performing, by the host-neutral gateway device, an analysis on the data  (the intelligent multi-modal IoT gateway 10 receives sensor and video data from local video camera(s) 70 and sensor(s) 62, as shown in block 100. Logic and artificial intelligence in the IoT gateway 10 are used to analyze the data to determine whether the data should be transmitted to a remote location, such as a monitoring facility, command center, or backend office, via the Internet 75, see ¶ 0028); 
determining, by the host-neutral gateway device, to process the data  from the wireless device locally in response to performing the analysis on the data (the intelligent multi-modal IoT gateway 10 receives sensor and video data from local video camera(s) 70 and sensor(s) 62, as shown in block 100. Logic and artificial intelligence in the IoT gateway 10 are used to analyze the data to determine whether the data should be transmitted to a remote location, such as a monitoring facility, command center, or backend office, via the Internet 75, see ¶ 0028); 
providing, by the host-neutral gateway device, the data packet to a locally-executed operator-specific application (the intelligent multi-modal IoT gateway 10 may have two operating modes: online and offline. In the offline mode the IoT gateway 10 has the ability to interact with other local devices either through a hotspot or through an ad hoc network, see ¶ 0025), wherein: 
the host-neutral gateway device executes a plurality of operator-specific applications, wherein each operator-specific application of the plurality of operator-
processing, by the host-neutral gateway device, the data using the locally-executed operator-specific application (the intelligent multi-modal IoT gateway 10 receives sensor and video data from local video camera(s) 70 and sensor(s) 62, as shown in block 100. Logic and artificial intelligence in the IoT gateway 10 are used to analyze the data to determine whether the data should be transmitted to a remote location, such as a monitoring facility, command center, or backend office, via the Internet 75, see ¶ 0028); 
transmitting, by the host-neutral gateway device, data based at least in part on the processed data packet to a remote server system (Logic and artificial intelligence in the IoT gateway 10 are used to analyze the data to determine whether the data should be transmitted to a remote location, such as a monitoring facility, command center, or backend office, via the Internet 75, see ¶ 0028). 
GILANI fails to disclose analyze a message header of the message; determine, based on the analyzed message header of the message, processing the message. 
	In the same field of endeavor, SULLIVAN disclose that a plurality of parking sensors transmit a heartbeat message from each sensor to a gateway device 120, where the heartbeat message includes sensor ID, sensor status information, and the parking spot information (see ¶ 0034 and figure 1).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to implement SULLIVAN’s teaching SULLIVAN’s in order to determine how to processing the incoming message at the gateway device based on the monitored sensor device. 

Regarding claim 17, GILANI discloses selecting, by operator-specific application, a long-range communication interface, wherein transmitting the data based at least in part on the processed data packet is transmitted using the selected long-range communication interface (transmitting data via SIM 66 to network 74, see figure 3). 
Regarding claim 18, SULLIVAN discloses selecting the long-range communication interface is based at least in part on a message header of the data packet (the heartbeat message includes sensor ID, see ¶ 0034). 
Regarding claim 19, GILANI discloses receiving, by the host-neutral gateway device, a second data packet from a second wireless device; performing, by the host-neutral gateway device, an analysis on the second data packet; determining, by the host-neutral gateway device, to transmit the second data packet from the second wireless device without locally processing the second data packet based upon a communication routing table; transmitting, by the host-neutral gateway device, the second data packet to a second remote server system (the intelligent multi-modal IoT gateway 10 receives sensor and video data from local video camera(s) 70 and sensor(s) 62, as shown in block 100. Logic and artificial intelligence in the IoT gateway 10 are used to analyze the data to determine whether the data should be transmitted to a remote location, such as a monitoring facility, command center, or backend office, via 
Regarding claim 20, SULLIVAN discloses transmitting a response to the wireless device based on the processed data packet via a local wireless communication interface through which the data packet was received (the gateway device 120 transmitting acknowledgement packet in response to heartbeat message from a sensor, see ¶ 0034).

Allowable Subject Matter
Claims 8-11, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412